In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00184-CV


                        IN THE MATTER OF K.N.M., A CHILD

                      On Appeal from the County Court at Law No 1
                                   Randall County, Texas
              Trial Court No. 5643-J, Honorable James W. Anderson, Presiding

                                   October 14, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      K.N.M., a juvenile,1 appeals an order of County Court at Law Number One of

Randall County, sitting as a juvenile court, modifying her existing order of probation and

committing her to the custody of the Texas Juvenile Justice Department for an

indeterminate period not exceeding her nineteenth birthday.          Her court-appointed




      1
       We refer to the child by her initials only. See TEX. FAM. CODE ANN. § 56.01(j)
(West 2014); TEX. R. APP. P. 9.8(c).
appellate counsel has filed a motion to withdraw supported by an Anders2 brief. We will

grant counsel's motion to withdraw and affirm the order of the juvenile court.


                                         Background


       K.N.M. had initial contact with juvenile authorities in 2011 for truancy and running

away from home. In February 2012, she was adjudicated delinquent and placed under

an order of probation for unauthorized use of a vehicle and evading arrest or detention.


       Also during February, she attempted to escape from the county juvenile

detention facility. K.N.M. was briefly on runaway status during March 2012. In April,

she failed to attend court-ordered, in-school detention.      An October 2012 random

urinalysis was positive for marijuana.


       In November 2012, K.N.M. was placed in a psychiatric treatment facility for a

brief interval after an attempted overdose on synthetic marijuana. The next month the

court modified her order of probation and placed her in a Nebraska children’s home.


       K.N.M. ran away from the children’s home in January 2014 and traveled back to

Texas with a truck driver. Later in January, officers found her at the home of a former

boyfriend in Randall County. After she was apprehended, her probation was modified

by adding conditions requiring electronic monitoring and placement in a county-

operated residential facility.




       2
         Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re
D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (finding Anders procedures
apply to juvenile matters).

                                             2
         Some twenty days later, K.N.M. removed the electronic monitor at school and

fled on foot. A probation officer located her, but she refused to stop and ran from the

officer. During the ensuing chase K.N.M. crossed all lanes of traffic on a busy interstate

highway. Officers located her attempting to hide beneath a shed at a farm machinery

store.


         The State petitioned to modify the prior disposition. This, it requested, could

include commitment to the Texas Juvenile Justice Department.            As grounds, the

pleading alleged K.N.M. violated the conditions of her probation by being discharged for

misconduct from the county residential facility and for engaging in delinquent conduct by

damaging her electronic monitor strap.


         At the modification hearing, K.N.M. plead true to the grounds alleged but

contested commitment to TJJD. Besides establishing the stated background facts, the

hearing evidence indicated K.N.M. used tobacco, marijuana and synthetic marijuana,

often obtaining the latter substance “from her mother’s stash.” According to a probation

officer’s testimony, K.N.M. was “in detention about twelve to fifteen times for different

offenses.” At the conclusion of the hearing the trial court imposed the noted disposition.

This appeal followed.


                                         Analysis


         Through her motion to withdraw and Anders brief, counsel for K.N.M.

demonstrates a diligent review of the record.       The brief discusses the procedural

history, facts, and law applicable to the case. Counsel concludes under the controlling

authorities this record presents no arguably meritorious grounds for appeal.


                                            3
         Counsel indicates she served K.N.M. with a copy of the motion to withdraw and

Anders brief, and advised K.N.M. of the right to review the record and file a pro se

response.3      Johnson v. State, 885 S.W.2d 641, 645 (Tex. App.—Waco 1994, pet.

refused). Counsel further indicates she provided K.N.M. with a copy of the trial court

record. By letter, we notified K.N.M. and her mother of the opportunity to respond to

counsel’s motion to withdraw and Anders brief. Neither filed a response.


         In conformity with the standards for review after counsel files an Anders brief, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If this

court determines the appeal arguably has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).


         We have reviewed the entire record to determine the existence of any arguable

grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005). Finding no arguable

grounds supporting a claim of reversible error, we agree with counsel that the appeal

has no merit.




         3
        The certificate of service attached to counsel’s Ander’s brief indicates she also
served K.N.M.’s mother with a copy.

                                              4
                                        Conclusion


       The motion of counsel to withdraw is granted and the order of the trial court is

affirmed.4 TEX. R. APP. P. 43.2(a).




                                                 James T. Campbell
                                                    Justice




       4
          Counsel shall, within five days after this opinion is handed down, mail K.N.M.
and her mother a copy of the opinion and judgment, along with notification of the right to
file a pro se petition for discretionary review under appellate rule 53. The documents
and notification shall be sent to K.N.M. and her mother at their last known addresses via
certified mail, return receipt requested. Counsel shall also send this court a letter
certifying compliance and attaching a copy of the return receipts within the time for filing
a motion for rehearing. TEX. R. APP. P. 2; cf. TEX. R. APP. P. 48.4 (“opinion sent to
criminal defendant”).

                                             5